Order filed September 16, 2013




                                               In The

                            Fourteenth Court of Appeals
                                      NO. 14-12-00956-CR
                                           ____________

                          PHILLIP BRANDON ADKINS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the Co Criminal Ct at Law No 2
                                   Harris County, Texas
                              Trial Court Cause No. 1766984

                                             ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #4 (DVD).

      The clerk of the Co Criminal Ct at Law No 2 is directed to deliver to the Clerk of this
court the original of State's Exhibit #4 (DVD), on or before September 26, 2013. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to deliver it to the
justices of this court for their inspection; and, upon completion of inspection, to return the
original of State's Exhibit #4 (DVD), to the clerk of the Co Criminal Ct at Law No 2.



                                               PER CURIAM